Ford, J.
I do not see how this section, which gives .double the value of the goods distrained, can be applicable *37to tlio goods which are not distrainable: and by the eighth section of the act the goods of a stranger are not distrainable.

Curia advisare vult.

At a subsequent day in the term the court said, the judgment must be reversed upon both the grounds taken. 1. That the action could not be brought by a stranger. 2, That it ought to appear upon the record what the single damages were.
Judgment reversed.